DETAILED ACTION
Applicant’s 04/09/2019 response to the previous 01/19/2021 Office action has been considered and entered.

The instant application was granted Special Status on 04/15/2020.

This is the First Notice of Allowance of claims 1-18 as amended and/or filed in Applicant’s 04/09/2019 response as well as amended below by Examiner Amendment.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 21 October, 2016 (20161021).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to and is a 371 of PCT/EP2017/076626 filed on 10/18/2017, which claims priority to EP 16195186.8 filed on 10/21/2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 1 to read as follows:
a positionable robotic cell for placement at a manufacturing device having a connecting device, the robotic cell comprising: 
a connecting device connected to the manufacturing device via the manufacturing device connecting device,
a frame having a mount receiving a robot; and
at least one receiving device for receiving at least one workpiece from the manufacturing device; and 
a positioning device for repositioning the robotic cell relative to the manufacturing device, 
wherein the positioning device comprises at least a first sensor device automatically detecting a first sensor position relative to the manufacturing device during positioning of the robotic cell relative to the manufacturing device and 
during repositioning of the robotic cell relative to the manufacturing device, the positioning device automatically detecting the position of the robotic cell relative to the manufacturing device based on at least the automatically detected first sensor position.


Response to Amendments/Arguments
Applicant’s 04/09/2021 amendments to the claim 6 and arguments in support thereof with respect to the objection set forth in section 8 of the previous 01/19/2021 Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 04/09/2021 amendments to the claims and arguments in support thereof with respect to the 35 USC 102 and 103 rejection(s) set forth in section(s) 9-16 of the previous 01/19/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20150276549 A1 to LAZIC P et al. (Lazic) and US 20150375453 A1 to Yost; Michael J. et al. (Yost) fails to teach or render obvious a positionable robotic cell for placement at a manufacturing device having a connecting device, the robotic cell comprising: 
a connecting device connected to the manufacturing device via the manufacturing device connecting device,
a frame having a mount receiving a robot; and
at least one receiving device for receiving at least one workpiece from the manufacturing device; and 
a positioning device for repositioning the robotic cell relative to the manufacturing device, 
wherein the positioning device comprises at least a first sensor device automatically detecting a first sensor position relative to the manufacturing device during positioning of the robotic cell relative to the manufacturing device and 
during repositioning of the robotic cell relative to the manufacturing device, the positioning device automatically detecting the position of the robotic cell relative to the manufacturing device based on at least the automatically detected first sensor position as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia robots and sensors used during repositioning of various robotic components.  However, this prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210611

/BEHRANG BADII/Primary Examiner, Art Unit 3665